Citation Nr: 0806389	
Decision Date: 02/26/08    Archive Date: 03/03/08	

DOCKET NO.  05-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right middle finger. 

2.  Entitlement to service connection for a low back 
disability, claimed as degenerative changes of the lumbar 
spine. 

3.  Entitlement to service connection for a disorder of the 
prostate gland, claimed as the residual of exposure to Agent 
Orange. 

4.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent 
Orange. 

5.  Entitlement to service connection for the residuals of a 
head injury.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1967 to January 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and April 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  

Upon review of this case, it would appear that the veteran 
has failed to perfect his appeal regarding the issue of 
service connection for erectile dysfunction.  Accordingly, 
that issue is not currently before the Board.  

The Board notes that, based on various statements contained 
in the file, the veteran apparently seeks service connection 
for hypertriglyceridemia and hypercholesterolemia.  Inasmuch 
as those issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, the appeal as to the issue of entitlement to service 
connection for a disorder of the right middle finger is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  A chronic low back disability is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period of active military service.  

2.  A chronic disorder of the prostate gland is not shown to 
have been present in service, or at any time thereafter.  

3.  Type II diabetes mellitus is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period of active military service, including 
exposure to Agent Orange.  

4.  Chronic residuals of a head injury are not shown to have 
been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A chronic disorder of the prostate gland was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Chronic residuals of a head injury were not incurred in 
or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(West 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at a June 2006 RO hearing, as well as 
available service medical records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The veteran in this case seeks service connection for a 
chronic low back disability, as well as for a disorder of the 
prostate gland, Type II diabetes mellitus, and the residuals 
of a head injury.  In pertinent part, it is contended that 
all of those disabilities had their origin during the 
veteran's period of active military service.  

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1993).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis and/or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ `1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Type II 
diabetes (also known as Type II diabetes mellitus, or adult-
onset diabetes) shall be service connected, even though there 
is no record of such disease during service, if it becomes 
manifest to a degree of 10 percent or more any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duty and visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2007).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2007).  

In the present case, the majority of the veteran's service 
medical records are unavailable.  In point of fact, in 
correspondence of October 2004, the RO indicated that, while 
all procedures to obtain the veteran's service medical 
records had been correctly followed, and all efforts to 
obtain the veteran's requisite military information had been 
exhausted, no service medical records were available for 
review.  In addition, the RO determined that further attempts 
to obtain the veteran's service medical records would be 
futile, in that such records were clearly "not available."  

Available service medical records, it should be noted, show 
no evidence whatsoever of diabetes mellitus, a low back 
disability, or any disorder of the prostate gland.  Moreover, 
while in June 1973, the veteran received treatment for a 
laceration to his left forehead, apparently the result of 
having been struck by a baseball bat, that episode was 
clearly acute and transitory in nature, and resolved without 
residual disability.  In point of fact, the earliest clinical 
indication of the presence of any of the disabilities at 
issue is revealed by a private medical examination dated in 
June 2004, more than six years following the veteran's 
discharge from service, at which time he received a diagnosis 
of Type II diabetes mellitus.  While as noted above, diabetes 
mellitus is one of those disabilities for which service 
connection might be granted on a "presumptive" basis where 
there has been a diagnosis of that disability and "service in 
the Republic of Vietnam," there is no indication that the 
veteran meets both of those requirements.  In fact, there 
currently exists no evidence that, at any time during the 
veteran's period of active military service, he "set foot" in 
the Republic of Vietnam.  Significantly, during the course of 
an RO hearing in June 2006, the veteran freely admitted to 
that fact.  See Transcript, p. 3.  The record also shows that 
the veteran's ship was homeported in Yokosuka, Japan, and was 
deployed in the Indian Ocean.  No documentation of being 
stationed in the offshore of Vietnam is present.  

Moreover, the earliest clinical indication of the presence of 
a chronic low back disability is revealed by private 
radiographic studies dated in March 2005, once again, many 
years following the veteran's discharge from service, at 
which time he received a diagnosis of minimal degenerative 
changes of the lumbar spine.  Significantly, at no time has 
the veteran's ostearthritis of the lumbar spine been 
attributed to any incident or incidents of his period of 
active military service.  

The veteran argues that his current prostate gland pathology 
and residuals of a head injury had their origin during his 
period of active military service.  However, to date, it has 
yet to be demonstrated that the veteran exhibits any 
residuals of his inservice head injury, or any "chronic" 
pathology of the prostate gland.  Although medical reports in 
2000 and 2002 note that his prostate was slightly enlarged 
without nodes, no chronic disability was noted.  
Additionally, during the course of the aforementioned RO 
hearing in June 2006, the veteran stated that he did not, in 
fact, suffer from any chronic "condition" of his prostate 
gland.  See Transcript, p. 4.  In any event, as previously 
noted, the available service medical records are silent and 
in-service incurrence may not be presumed. 

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current Type II diabetes 
mellitus or low back disability, or claimed prostate 
pathology or residuals of head injury, with any incident or 
incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.  

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine in cases such as this, where the majority of 
the veteran's service medical records are presumed destroyed 
or are otherwise unavailable through no fault of the veteran.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, in the case at hand, there simply exists no evidence 
that the disabilities at issue had their origin during, or 
are in any way the result of, the veteran's period of active 
military service.  Accordingly, as noted above, service 
connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information or medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by August 2004 and February 2005 letters.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records that were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has obtained some of 
the veteran's service medical records, as well as VA and 
private outpatient treatment records and examination reports.  
The veteran also appeared at a hearing at the RO in June 
2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a low back disability, claimed as 
degenerative changes of the lumbar spine, is denied.

Service connection for a disorder of the prostate gland is 
denied.

Service connection for Type II diabetes mellitus is denied.  

Service connection for the residuals of a head injury is 
denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a disorder of his right middle finger.  
In pertinent part, it is contended that such pathology of the 
right middle finger as the veteran currently suffers had its 
origin during his period of active military service.  

In that regard, available service clinical records disclose 
that, during the period from May to July 1997, the veteran 
received treatment for certain problems with his right middle 
finger, variously associated with degenerative joint disease 
of the cervical spine and C6 neuropathy, and diagnosed as 
synovitis of the proximal interphalangeal joint.  While in 
March 2005, approximately seven years following the veteran's 
discharge from service, private radiographic studies of his 
right hand showed no evidence of any fracture or dislocation, 
or of any lytic or blastic changes, in a Medical Certificate 
dated in January 2006, the veteran's private physician 
indicated that the veteran continued to suffer from decreased 
mobility and tenderness in his fingers, and, in particular, 
from flexion cramps in his right middle finger.  

The Board observes that, in McClendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006), the United States Court of 
Appeals for Veterans Claims indicated that there were four 
elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during the 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
§ 5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McClendon, 
20 Vet. App. at 85-86.  

As noted above, it is clear that, at present, the veteran 
suffers from various problems with his right middle finger.  
Similarly clear is that, on various occasions in service, the 
veteran reported and/or received treatment for what appeared 
to be the same problem.  Under the circumstances, the Board 
is of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the veteran's 
current claim.

Accordingly, and in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2006, the date of 
the most recent clinical evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
pathology of the right middle finger.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from any 
chronic disorder of his right middle 
finger, and, if so, whether that 
disability as likely as not had its 
origin during his period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for a disorder of the right middle 
finger.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).


	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


